Case 3:19-cv-14228-BRM-LHG Document 41-3 Filed 10/10/19 Page 1 of 2 PageID: 699



Leon J. Sokol, Esq.
CULLEN AND DYKMAN, LLP
433 Hackensack Avenue
Hackensack, NJ 07601
(201) 488-1300
Attorneys for Intervenor-Applicants
Senate President Stephen M. Sweeney and
Assembly Speaker Craig J. Coughlin


                            UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 AMERICANS FOR PROSPERITY,
                                                  Civil Action No. 3:19-CV-14228
                       Plaintiff,
                                                 Hon..Brian R. Martinotti, U.S.D.J.
        v.


 GUBRIR GREWAL, in his official                  ORDER GRANTING INTERVENTION
 capacity as Attorney General of New             TO INTERVENOR-APPLICANTS
 Jersey, et al,                                  SENATE PRESIDENT STEPHEN M.
                                                 SWEENEY AND ASSEMBLY SPEAKER
                       Defendants.               CRAIG J. COUGHLIN




       THIS MATTER being opened to the Court by Cullen and Dykman LLP, attorneys for

Intervenor-Applicants, Senate President Stephen M. Sweeney and Assembly Speaker Craig J.

Coughlin, by way of a Motion to Intervene pursuant to Fed. R. Civ. Pro. 24(b); and the Court

having considered the papers submitted in support of, and in opposition to, said motion; and for

good cause shown,

       IT IS on this _____ day of___________________, 2019, ORDERED as follows:

       1.     Intervenor-Applicants’ Motion to Intervene is hereby granted;

       2.     Intervenor-Applicants shall file an Answer on or before ____________, 2019;
Case 3:19-cv-14228-BRM-LHG Document 41-3 Filed 10/10/19 Page 2 of 2 PageID: 700



       3.      A copy of this Order shall be served on all counsel and parties within seven (7)

days of the entry of this Order.




Dated:_________________                            ________________________________
                                                     Hon. .Brian R. Martinotti, U.S.D.J.
